DETAILED ACTION
This action is a notice of allowance in response to the Appeal Brief filed 02/19/2021.

Allowable Subject Matter

Claims 1-10, 12-15 and 17-22 are allowed.  

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the change and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee. 
Examiner contacted Applicant’s representative, Mr. Thomas Hildebrandt (Reg. 59,303) on April 12, 2021 and discussed a potential amendment with independent claims to result in allowability of the case.  Subsequently, Applicant agreed to the Examiner’s amendment listed below.

The application has been amended as follows:


IN THE CLAIMS:

provide a page model from a hierarchical network site model, the page model including a plurality of features, individual features of the plurality of features being assigned to a respective network page region of a plurality of network page regions, the plurality of features including an original feature and an inherited feature from a parent page model; 
encode for rendering within individual network page regions of the plurality of network page regions a first feature of the plurality of features of the page model determined not to overlap with a second feature of the plurality of features of the page model, wherein data included within the first feature defines [[a]]at least one restriction specifying that the first feature is compatible with the second feature based at least in part on a type of the second feature, wherein the at least one restriction further comprises at least one declarative statement comprising at least one of: a requirement that every page model include the first feature, a requirement that the first feature be placed in a predefined network page region on the page model, a requirement that the first feature be exclusively placed on page models for a specific product category in an electronic commerce system, an indication of whether the first feature is removable for the page model, or a limitation on a number of occurrences of the first feature on the page model; and
generate a network page corresponding to the page model in response to a network page request.


associate a respective priority with the individual features of the plurality of features of the page model, the original feature being associated with a greater priority than the inherited feature; and
encode for rendering within a shared network page region another particular feature being associated with a greatest priority out of a plurality of conflicting features assigned to the shared network page region.

3.	(Original) The non-transitory computer-readable medium of claim 1, wherein when executed the instructions further cause the at least one computing device to at least:
receive an update to the inherited feature of the parent page model; and
generate an updated network page corresponding to the page model including the update to the inherited feature, the updated network page being generated in response to another network page request obtained subsequent to receiving the update.



receive a request to create a child page model of the page model in the hierarchical network site model; and
create the child page model including the plurality of features of the page model.

5.	(Original) The non-transitory computer-readable medium of claim 1, wherein when executed the instructions further cause the at least one computing device to at least:
obtain a request to add another original feature to the page model; and
replace the inherited feature of the page model with the other original feature when the inherited feature is determined to conflict with the other original feature.

6.	(Original) The non-transitory computer-readable medium of claim 1, wherein the hierarchical network site model comprises a plurality of nodes, and the page model corresponds to a node of the plurality of nodes.



obtaining, via at least one of one or more computing devices, a request to add a page model to a hierarchy of page models, the page model including a plurality of features, individual features of the plurality of features being assigned to a respective network page region of a plurality of network page regions, the plurality of features including an original feature and an inheritable feature from a parent page model; and
determining, via at least one of the one or more computing devices, that the request complies with at least one restriction before adding the page model to the hierarchy of page models, wherein data included within a first feature of the plurality of features defines the at least one restriction and specifies that the first feature is compatible with a second feature based at least in part on a type of the second feature, wherein the at least one restriction further comprises at least one declarative statement comprising at least one of: a requirement that every page model include [[a]] the first feature




receiving, via at least one of the one or more computing devices, a request to modify the first feature of the plurality of features of the page model; and
determining, via at least one of the one or more computing devices, whether a modification to the first feature based at least in part on the request to modify complies with the at least one restriction.

9.	(Previously Presented) The method of claim 7, further comprising encoding, via at least one of the one or more computing devices, for rendering the individual features of the plurality of features of the page model.

10.	(Original) The method of claim 7, wherein the at least one restriction is defined by data included within the page model.

11.	(Cancelled) 



assigning, via at least one of the one or more computing devices, a respective priority to the individual features of the plurality of features of the page model, the original feature being assigned a greater priority than the inheritable feature from the parent page model; and
encoding, via at least one of the one or more computing devices, for rendering within a shared network page region, a particular feature associated with a greatest priority out of a plurality of conflicting features assigned to the shared network page region.

13.	(Previously Presented) The method of claim 7, further comprising obtaining, via at least one of the one or more computing devices, user input in response to determining that another request does not comply with the at least one restriction.



a data store storing network page data; and
at least one computing device in communication with the data store, the at least one computing device comprising a processor and a memory, the at least one computing device being configured to at least:
provide a page model from a hierarchy of page models, the page model including a plurality of features, individual features of the plurality of features being assigned to a respective network page region of a plurality of network page regions, the plurality of features comprising an original feature and an inheritable feature from a parent page model; 
encode for rendering within individual network page regions of the plurality of network page regions a first feature of the plurality of features of the page model determined not to overlap with a second feature of the plurality of features of the page model, wherein data included within the first feature defines [[a]] at least one restriction specifying that the first feature is compatible with the second feature based at least in part on a type of the second feature, wherein the at least one restriction further comprises at least one declarative statement comprising at least one of: a requirement that every page model include the first feature, a requirement that the first feature be placed in a predefined network page region on the page model, a requirement that the first feature be exclusively placed on page models for a specific product category in an electronic commerce system, an indication of whether the first feature is removable for the page model, or a limitation on a number of occurrences of the first feature on the page model; and
generate a network page corresponding to the page model.

15.	(Currently Amended) The system of claim 14, wherein the at least one computing device is further configured to at least evaluate the at least one restriction to determine whether the first feature conflicts with the second feature.

16.	(Cancelled) 

17.	(Currently Amended) The system of claim 14, wherein the at least one computing device is further configured to at least evaluate [[a]] the at least one restriction to determine whether the plurality of features includes at least one required feature.

18.	(Original) The system of claim 14, wherein a plurality of instances of a single feature may be included in the page model.

19.	(Original) The system of claim 14, wherein the page model is identified in a uniform resource locator in a request for a network page received from a client computing device. 


obtain a request to add another original feature to the page model; and
evaluate the at least one restriction to determine whether the other original feature conflicts with a feature of the plurality of features.


21.	(Currently Amended) The system of claim 14, wherein the at least one computing device is further configured to at least evaluate a second restriction

22. 	(Currently Amended) The system of claim 21, wherein the second restriction is defined by data included within the second feature.


[AltContent: textbox ()]
Examiner’s Statement for Reasons for Allowance

The following is an Examiner’s statement of reasons for allowance: After further consideration, it is noted that the prior art does not teach all the features of the claimed invention.

Applicant’s amendments clarify that the invention is directed towards hierarchical modeling of network sites with a plurality of features defining at least one restrictions that is compatible with another feature.  The examiner has found no prior art which teaches all required features claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Calvin (US Patent Application 2011/0029879) teaches creating and managing a website using hierarchical classes of objects.
Yee et al. (US Patent Application 2008/0005164) teaches a method for website development controlling functions such as conflict and restrictions among files.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176